People v DeJesus (2016 NY Slip Op 07338)





People v DeJesus


2016 NY Slip Op 07338


Decided on November 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-03236
2014-03237

[*1]The People of the State of New York, respondent,
vMiguel DeJesus, appellant.

(S.C.I. No. 3412/11; Ind. No. 1832/12)

Seymour W. James, Jr., New York, NY (Joanne Legano Ross of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (Johnnette Traill and Anastasia Spanakos of counsel; Kristen Lasak on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Knopf, J.), rendered October 1, 2013, convicting him of burglary in the third degree under Indictment No. 1832/12, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court rendered October 1, 2013, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted burglary in the third degree under Superior Court Information No. 3412/11. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the judgment and the amended judgment are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738). Counsel has informed this Court that the defendant has not authorized counsel "to seek plea withdrawal," and, thus, does not wish for counsel to raise any issues relating to the validity of his plea of guilty. Upon an independent review of the record, we conclude that there are no remaining nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; People v Singleton, 129 AD3d 871; People v Cardwell, 98 AD3d 986; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
LEVENTHAL, J.P., COHEN, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court